Citation Nr: 0821054	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In February 2008, the Board remanded 
this matter to the Appeals Management Center in Washington, 
D.C.


FINDING OF FACT

COPD was not incurred in service and is not causally related 
to service.  


CONCLUSION OF LAW

The criteria for service connection for COPD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In February 2008, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudication, the claims were subsequently readjudicated and 
no prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.  

Service medical records do not report any history of or 
treatment for a chronic respiratory disorder, and the October 
1945 separation examination reports negative findings of lung 
abnormalities and a normal chest X-ray.  

Post-service records indicate that the first evidence of a 
possible abnormality is found in a June 1980 chest X-ray 
record (conducted in junction with a pension claim), which 
reports that there were emphysematous changes in the upper 
lobes.  Subsequent X-ray records do not corroborate these 
findings, however, and the first diagnosis of COPD is made in 
May 1992.  See June 1980 VA X-ray record; May 1992 Family 
Care Center Pulmonary Function Test record.  

Based on the evidence of record, service connection is not 
warranted for COPD as the evidence does not competently 
indicate that COPD is related to service.  Service medical 
records do not provide any evidence indicating that COPD 
began in service, and the earliest diagnosis is approximately 
47 years after separation from service.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  Additionally, the evidence does not include any 
medical findings suggesting that there is a causal 
relationship between service and COPD.  Although the veteran 
has asserted that such a link exists, the veteran, as a 
layperson, is not competent to comment on the etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the medical evidence does not indicate 
that the veteran's COPD was incurred in service or is 
otherwise related to service; consequently, service 
connection must be denied.  


ORDER

Service connection for COPD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


